Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 1 of 27

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
THE CITY OF NEW YORK and THE PEOPLE OF THE
STATE OF NEW YORK,
Plaintiffs, Civ. No. 13-cv-9173 (ER)
-against- Civ. No. 14-cv-8985 (ER)
FEDEX GROUND PACKAGE SYSTEM, INC.,
Defendants.
xX
THE CITY OF NEW YORK and THE PEOPLE OF THE
STATE OF NEW YORK,
Plaintiffs, Civ. No. 17-cv-5183 (ER)
-against-
FEDEX GROUND PACKAGE SYSTEM, INC., and
FEDEX FREIGHT, INC.,
Defendants.
xX

 

ORDER FOR DISMISSAL AND RETENTION OF JURISDICTION

Plaintiffs the City of New York and the People of the State of New York, and defendant _

FedEx Ground Package System, Inc., the parties to City of New York et al. v. FedEx Ground
Package System, Inc, Civ. Nos. 13-9173 and 14-cv-8985, together with defendant FedEx Freight,
Inc., (collectively the “Parties”) in City of New York et al. v. FedEx Ground Package System, Inc.
et al., Civ. No. 17-cv-5183 (“Actions”), agree that these Actions have been settled and that all
issues and controversies have been resolved to their mutual satisfaction pursuant to a settlement
agreement (“Settlement Agreement”) executed on December 27, 2018. The Parties respectfully

request the Court to retain jurisdiction to enforce the terms of their Settlement Agreement under

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 2 of 27

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 375 (1994) and Federal Rule of Civil Procedure
41(a)(2):

NOW, THEREFORE, IT IS HEREBY ORDERED:

1. The Parties agree to comply with the terms of their Settlement Agreement entered
into on December 27, 2018 and annexed to this Order as Exhibit A.

2. The Court shall retain jurisdiction to resolve any disputes under and enforce the
terms of the Settlement Agreement under the authority of Kokkonen v. Guardian Life Insurance
Co. of America, 511 U.S. 375, 381-82 (1994).

3. The term of the Settlement Agreement and this Court’s retention of jurisdiction
shall be two years from the execution of the Settlement Agreement. The Court may extend the
term of the Settlement Agreement as set forth in paragraph 25 of the agreement.

4. Except as provided for in paragraph 2 above, the Actions are dismissed, with
prejudice, and each party shall bear its own attorney’s fees and costs.

IT IS SO ORDERED this |S“day of __ , 2019:

Za

District Judge Edgardo Ramos

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 3 of 27

EXHIBIT A

 

    
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 4 of 27

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

THE CITY OF NEW YORK and THE PEOPLE OF THE
STATE OF NEW YORK,

Plaintiffs,

~against- Civ. No. 13-cv-9173 (ER)
FEDEX GROUND PACKAGE SYSTEM, INC, “iV: No. 14cv-8985 (ER)

 

Defendants.
xX
THE CITY OF NEW YORK and THE PEOPLE OF THE
STATE OF NEW YORK,
Plaintiffs,
Civ. No. 17-cv-5183 (ER)
-against-

FEDEX GROUND PACKAGE SYSTEM, INC., and
FEDEX FREIGHT, INC.,

Defendants.

x

 

SETTLEMENT AGREEMENT

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 5 of 27

RECITALS
WHEREAS, on December 30, 2013, the City of New York (the “City”) commenced an

action against FedEx Ground Package System, Inc., (“FedEx Ground”) captioned City of New York
v. FedEx Ground Package System, Inc. (Civil Action No. 13-cv-9173-ER) (“FedEx I”), for
damages, injunctive and other relief arising out of FedEx Ground’s alleged shipment of illegal
cigarettes under the Contraband Cigarette Trafficking Act (““CCTA”), 18 U.S.C. § 2341 ef seq.;
the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(d); the
Prevent All Cigarette Trafficking Act, 15 U.S.C. § 375 et seg. “PACT Act”); the New York Public
Health Law; § 1399-li'(“PHL § 1399-1”); and for abatement of a public nuisati¢e;

WHEREAS, on March 30, 2014, an amended complaint was filed in FedEx I adding the
People of the State of New York (the “NYOAG”) as a plaintiff and adding a claim for FedEx
Ground’s alleged violation of an Assurance of Compliance (“AOC”) entered into with the
NYOAG in February 2006 (the “AOC Claim”);

WHEREAS, on November 12, 2014, Plaintiffs commenced a second action captioned The
City of New York and The People of the State of New York v. FedEx Ground Package System, Inc.,
(Civil Action No. 14-cv-8985-ER) (“FedEx IP’) alleging conduct similar to that alleged in the
operative complaint in FedEx [,

WHEREAS, on July 10, 2017, Plaintiffs commenced The City of New York and The
People of the State of New York v. FedEx Ground Package System, Inc. and FedEx Freight, Inc.,
(“FedEx Freight”) (Civil Action No. 17-cv-5183-ER) (“FedEx III’) alleging conduct similar to
that alleged in the operative complaints in FedEx J and FedEx II,

WHEREAS, on September 27, 2018, the Court granted partial summary judgment in favor

of Plaintiffs on liability on the AOC and CCTA claims, and also granted partial summary judgment

Page 1 of 18

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 6 of 27

in favor of FedEx Ground, limiting the time period for which Plaintiffs could pursue the AOC and
CCTA claims in FedEx I and FedEx I; and |

WHEREAS, the City, the NYOAG, FedEx Ground, and FedEx Freight agree that
settlement of FedEx I IL, and III (collectively, the “Litigation”) is in the public interest, is a
compromise of disputed claims, and is an appropriate means of resolving the claims asserted by
Plaintiffs in their Complaints; and

WHEREAS, FedEx Ground and FedEx Freight neither admit nor deny the allegations in
the operative complaints in FedEx I, II, and III,

NOW, THEREFORE, FedEx Corporation, FedEx Ground, Federal Express Corporation
(“FedEx Express”), FedEx Freight, and FedEx Corporate Services, Inc. (“FedEx Services”)
(collectively, “FedEx”), the City, and the NYOAG (collectively, with FedEx, the “Parties”)
mutually agree as follows:

TERMS
1. FedEx Ground shall pay to Plaintiffs the total sum of $35,392,800.00 within 10

(ten) days of the execution of this Settlement Agreement.

2. FedEx Ground, FedEx Express, and FedEx Freight (“FedEx Operating Companies”
or “FedEx OpCos”) shall at all times comply with the NYPHL (except as may be preempted by
federal law), the CCTA, the PACT Act, and any other federal and state laws, in effect at the time
of execution of this Settlement Agreement, pertaining to the transport of cigarettes into the State
of New York. FedEx Services, which is neither a contract nor common carrier and does not
provide transportation services, shall also at all times comply with all terms of this Settlement
Agreement, including the obligation to comply with the NYPHL (except as may be preempted by

federal law), the CCTA, the PACT Act, and any other federal and state laws, in effect at the time

Page 2 of 18

 

ESTEE ES ETL SUIS
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 7 of 27

of execution of this Settlement Agreement, to the extent that it is acting as an agent for a FedEx
OpCo with respect to the shipment of cigarettes into New York. FedEx Corporation will cause
each of the FedEx OpCos and FedEx Services, which are wholly-owned subsidiaries of FedEx
Corporation, and any of its other subsidiaries, affiliates or operating companies to comply with
this Settlement Agreement. Nothing in this Settlement Agreement may be construed to expand any
statutory right or obligation set forth in the CCTA, NYPHL, or PACT Act, including but not
limited to applicable statutes of limitation.

3. Within 30 calendar days! of the execution of this Settlement Agreement, each
~ FedEx OpCo shall review the current version of the PACT Act list (“NCL”) of non-compliant
delivery sellers (““NCDS”), which is attached as Exhibit “A,” and shall conduct a search of
appropriate client databases for each NCDS named on Exhibit “A,” and confirm in writing to the
City and the NYOAG that it is not providing any U.S. domestic delivery services to any such
NCDS listed on Exhibit “A.” In the event that any FedEx OpCo is providing U.S. domestic
delivery services to any such NCDS, that FedEx OpCo shall promptly cease providing such
services for such NCDS by terminating the shipping account(s) for that NCDS. The FedEx OpCo
shall promptly inform the NYOAG and City of that termination. The obligation to terminate
shipping account(s) pursuant to this paragraph shall not extend to any FedEx customer or account
not explicitly identified on the NCL unless the FedEx OpCos confirm the identity of that FedEx
customer or account based on the address provided in the NCL as the same as the entity listed on

the NCL. Subject to the above, explicit identification does not include aliases, instances of doing

 

1 Any references to “days” in this Settlement Agreement shall mean calendar days.

Page 3 of 18

 

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 8 of 27

business as (d/b/a), derivations, and trade names of, or used by, non-compliant delivery sellers on
the NCL.

4. The FedEx OpCos shall! maintain and adhere to a tobacco policy that prohibits any
domestic shipments of any tobacco products, including cigarettes. FedEx Services shall adhere to
that same tobacco policy.

5. FedEx Ground has limited exceptions to this tobacco policy for four shippers
(Meijer, Kroger, Dollar General, and Spartan Nash) as of the date of execution of this agreement,

and those four shippers will be referred to in this agreement as the “Exception Shippers.” The

Exception Shippers have each signed agreements with FedEx Ground in which they represent and we

warrant that they are fully licensed and permitted to be a dealer or distributor to ship tobacco
products into all states they intend to ship tobacco to and that they will abide by federal and state

laws regarding the shipping of tobacco products, specifically including, but not limited to, the

CCTA and the PACT Act. In addition, the Exception Shippers have agreed to immediately, on -

demand by FedEx Ground, provide proof (including, but not limited to, copies of any applicable
license or permit) that they have complied with all applicable laws and regulations and to only ship
tobacco products to licensed distributors.

6. Direct to consumer tobacco shipments will remain prohibited for all shippers,
including the Exception Shippers, and the Exception Shippers have agreed not to use FedEx Home
Delivery or FedEx SmartPost services for their tobacco deliveries. Lastly, for their tobacco
shipments, the Exception Shippers have agreed to use only FedEx provided or approved automated
shipping devices and software, which are to be updated as directed by FedEx, and to accurately
supply in the shipping software all information required with respect to tobacco products

shipments, including, but not limited to, the licensed entity’s name in the recipient’s name field.

Page 4 of 18

 

e
&
|

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 9 of 27

7. In the event that any other customer of a FedEx OpCo seeks an exception to the
tobacco policy specified in paragraph 4, and before that customer begins shipping tobacco with
any FedEx OpCo, the FedEx OpCo that will handle the proposed shipments shall execute an
agreement with that customer on substantially the same terms set forth above in paragraphs 5 and
6, and shall provide a copy of the agreement, with pricing and proprietary information redacted,
to the Consultant in accordance with paragraph 13.¢. below. The applicable FedEx OpCo will not
accept any tobacco shipments from that customer until 30 days after the agreement has been
submitted to the Consultant. In the event that the Consultant does not believe that an exception
would be appropriate, he or she will first address any concerns to the FedEx OpCo that has
executed the agreement. If that FedEx OpCo and the Consultant cannot resolve these concerns,
the FedEx OpCo or the Consultant may apply to the Court to determine whether the exception
agreement complies with this Settlement Agreement. The relevant FedEx OpCo shall not provide
tobacco products shipments in the absence of a current agreement consistent with this paragraph
and paragraphs 5 and 6.

8. The relevant FedEx OpCo and FedEx Services shall implement and provide annual
training to all FedEx Services domestic sales account executives and their managers, all FedEx
Ground station and hub managers, all FedEx Freight service center managers, and all FedEx
Express managers in U.S. Operations and Air Ground & Freight Services. Such training shall
include (i) training on FedEx’s tobacco policy; (ii) instruction that any known or suspected
improper tobacco shipments shall be brought to the attention of the FedEx Legal Department; and
(iii) a summary of FedEx’s obligations under this Settlement Agreement. Based on FedEx’s
representation that only FedEx Ground engages Contracted Service Providers (“CSP”) for pickup,

delivery, and transportation services, the information in sections (i) and (ii) above shall also be

Page 5 of 18

 

EIA ICIS SRT IS

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 10 of 27

provided contemporaneously to all then-current FedEx Ground Contracted Service Provider
(“CSP”) Authorized Officers with instructions that the information be communicated to each of
their employees.

9. FedEx shall communicate to all FedEx Services domestic sales personnel,
including account executives and their managers, all FedEx Ground station and hub managers, all
FedEx Freight service center managers, and all FedEx Express managers in U.S. Operations and
Air Ground & Freight Services (AGFS) managers, and CSPs, its tobacco policy and the directive
that any known or suspected improper tobacco shipments must be brought to the attention of the
FedEx Legal Department. Such communications shall be made not less than annually, and shall
be made through the Sales Weekly, The Daily Ground, and The Daily News online newsletters and
the MyGroundBiz contracted service provider online platform or any similar or successor platform.
Communications with CSPs shall include an instruction that the information communicated be
disseminated to each of their employees.

10... The appropriate FedEx OpCo or FedEx Services shall take appropriate disciplinary
and/or remedial action with respect to any employee or CSP that knowingly facilitates tobacco
shipments in violation of FedEx’s tobacco policy.

11. Subject to the qualification and vendor engagement requirement provisions of
paragraph 12, the FedEx OpCos shall retain an independent consultant (the “Consultant”) to assist
in their compliance with this Settlement Agreement, the CCTA, the NYPHL, the PACT Act, and
any other federal or state laws pertaining to the transport of cigarettes into the State of New York
within two weeks of execution of this Settlement Agreement. The Consultant shall serve for a
period concurrent with this Settlement Agreement, including any extensions of this Settlement

Agreement.

Page 6 of 18

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 11 of 27

12. _ Prior to the execution of this Settlement Agreement, the NYOAG and the City shall
jointly propose three candidates for the position of Consultant for FedEx’s consideration. Each
candidate. will ensure that his or her team will have individuals with law enforcement experience
or expertise in the prevention of illegal cigarette shipments. The FedEx OpCos shall select one of
the three candidates to serve as the Consultant; subject to the following: if none of the candidates
proposed by the NYOAG and the City are qualified, or if they fail to meet basic requirements for
engagement as a vendor, the NYOAG and the City shall jointly propose three additional candidates
for consideration by the FedEx OpCos. This process shall continue until a qualified candidate that
meets basic requirements for engagement as a vendor is proposed by the NYOAG and the City |
and selected by the FedEx OpCos. For purposes of this paragraph, qualified shall mean that the
candidate is former law enforcement with expertise in the prevention of illegal cigarette shipments.
For purposes of this paragraph, the basic requirements for engagement as a vendor include those
reasonable considerations that provide protection for vendor and vendee, including but not limited
to information security protection, protection of ownership rights for FedEx intellectual property,
adequate insurance coverages, compliance with laws, appropriate business or trade name, right of
audit, confidentiality, protection of proprietary information, reasonable compensation terms,
personal identifiable (PII) protection, mutual indemnification, absence of conflicts of interest,
restriction on publication, non-assignment, change of control, excused non-performance (ce.g.,
force majeure), and severability. The FedEx OpCos shall be solely responsible for the reasonable
fees and expenses of the Consultant, and the City and NYOAG shall have no responsibility for any
such payments.

13. The FedEx OpCos shall enter into an agreement with the Consultant on terms

consistent with the following:

Page 7 of 18

 

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 12 of 27

a. The Consultant will advise the FedEx OpCos on compliance with the CCTA, the
NYPHL, the PACT Act, this Settlement Agreement, and any other federal and state
laws pertaining to the transport of cigarettes into the State of New York.

b. The Consultant will assist the FedEx OpCos in identifying shippers that may be
using any of the FedEx OpCos to ship cigarettes in contravention of law (“potential
cigarette shippers”) through information that is available to (i) the Consultant or (ii)
the FedEx OpCos or FedEx Services in the ordinary course of business.

c. Upon reasonable notice by the Consultant, including the reason for requesting
access, FedEx shall provide the Consultant with access to FedEx Ops Cos’ facilities -
provided that the Consultant is escorted at such facilities by FedEx Security
personnel.

d. The FedEx OpCos shall provide the Consultant with shipping account number(s),
available addresses of pickups, invoices redacted of pricing and proprietary
information related to the potential cigarette shippers. The FedEx OpCos will also
provide Improper Shipping Forms, claims forms, and damaged package reports that
identify cigarette or tobacco shipments other than shipments from Exception
Shippers described above in paragraph 5. To the extent that the Consultant
identifies a potential cigarette shipper through other means, the FedEx OpCos shall

provide the Consultant with additional information requested by the Consultant,
including access to its employees and their call notes, provided that the request is
(i) specific to that potential cigarette shipper (i.e., the employee had direct contact
with the potential cigarette shipper), (ii) for readily available information, and (iii)

reasonably calculated to assist the Consultant in determining whether any shippers

 

Page 8 of 18

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 13 of 27

may be using any of the FedEx OpCos to ship cigarettes in contravention of law.
In order to assist the Consultant in performing the duties set forth in this paragraph,
FedEx Ground agrees to facilitate reasonable access to CSPs that have direct
contact with the potential cigarette shipper. To the extent that the Consultant
requests information or access to information that the FedEx OpCo refuses to
provide because the request is unreasonable, seeks information not readily
available, or is not reasonably calculated to assist the Consultant in determining
whether any shippers may be using any of the FedEx OpCos to ship cigarettes in
contravention of law, the Consultant may seek a determination from the Court.

e. The FedEx OpCos shall provide copies of the agreements with the Exception
Shippers to the Consultant. Pricing and any proprietary information shall be
redacted from these agreements.

f. The FedEx OpCos shall conduct “package traps” and palletized shipment
inspections of potential cigarette shippers as recommended by the Consultant, to
ensure that such shippers are not shipping cigarettes in contravention of law. The
package traps and palletized shipment inspections will be conducted by. FedEx

Security personnel, and will include no more than fifteen shippers each calendar

 

quarter, and will involve the inspection of no more than 15 packages or 3 pallets
during any package trap or palletized shipment inspection. To the extent that the
Consultant identifies a potential cigarette shipper and believes that a package trap
or palletized shipment inspection in addition to those set forth above is necessary,

he or she will inform and discuss with the relevant FedEx OpCo. In the event the

Page 9 of 18

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 14 of 27

FedEx OpCo and the Consultant cannot agree, the Consultant may seek a
determination from the Court.

14. If any FedEx OpCo becomes aware through (i) information provided by the
Consultant, (ii) through the detection efforts identified in paragraph 13, or (iii) through the
submission of an Improper Shipping Form, claims form, or damaged package report to the relevant
FedEx OpCo, that a shipper may be using FedEx to ship cigarettes illegally, including through any
such submission related to cigarette shipments into a state other than New York, the following

Notification and Response Provisions shall apply:

a. Within 15 days, the applicable FedEx OpCo shall notify the shipper that FedEx has -

received information that the shipper may be using FedEx to ship cigarettes into
New York in contravention of law.

b. Ifthe shipper fails to respond within 15 days, all FedEx OpCos shall terminate the
shipping account that was used for the possible shipment of tobacco and will notify
the Consultant of the account’s termination.

¢, If the shipper responds, the FedEx OpCo shall provide a copy of that response
(“shipper response”) to the Consultant within 15 days of receipt.

d. Within 30 days of receipt of the shipper response, the Consultant will notify the
FedEx OpCo of its position regarding whether additional action, including
termination of the shipper’s account(s), is appropriate.

e. If the Consultant recommends termination of the shipper’s account(s), all FedEx
OpCos shall do so within 30 days from the Consultant’s notice to each FedEx

OpCo’s General Counsel.

Page 10 of 18

 

ee

   
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 15 of 27

f. Ifthe Consultant does not recommend that the shipper’s account(s) be terminated,
the FedEx OpCos may continue to provide service to that shipper, and such
continued shipments shall not constitute violations of this Settlement Agreement.

15. The Consultant will promptly inform NYOAG, the City, and each FedEx OpCo if
it becomes aware that a shipper may be using FedEx to illegally ship cigarettes, and the applicable
FedEx OpCo will follow the Notification and Response Provisions set forth above. Unless this
information is provided by the Consultant to the FedEx OpCos or FedEx Services, or the FedEx

OpCos or FedEx Services independently learn of such information through the submission of an

Improper Shipping Form, claims form, or damaged package report, there shall be no obligation, .

under this Settlement Agreement, upon any FedEx OpCo to take any action with respect to such
shippers. Nothing in this paragraph impacts each FedEx OpCo’s ongoing obligation to comply
with the CCTA, the NYPHL, the PACT Act, and any other federal or state laws pertaining to the
transport of cigarettes into the State of New York.

16. The Consultant shall submit a confidential Quarterly Report to the City, the
NYOAG, and the FedEx OpCos on March 15, 2019, June 15, 2019, September 15, 2019,
December 15, 2019, March 15, 2020, June 15, 2020, September 15, 2020, and December 15, 2020;
and on the same quarterly intervals in the event of any extension to this Settlement Agreement.
The Report shall identify any shipper that has been determined to be potentially using a FedEx
OpCo to ship cigarettes and the actions taken with respect to that shipper, including any
terminations pursuant to Paragraph 14.d and 14.e. The Report will also describe the annual training
and annual communications set forth in paragraphs 8 and 9. The NYOAG, the City, the
Consultant, the FedEx OpCos, and FedEx Services shall maintain the confidentiality of each

Quarterly Report at all times.

Page 11 of 18

 

  
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 16 of 27

17. During the term of the Settlement Agreement and anytime thereafter, the NYOAG
shall not commence any action, and the City shall not commence any civil action that arises out of
any cigarettes that were shipped into New York State during the term of this Settlement Agreement
or during any extensions of the Settlement Agreement. The foregoing includes any action under
common law, regulation, order, or statute, including but not limited to the CCTA, NYPHL, PACT
Act, NY Executive Law, the AOC, or any other state or federal law related to cigarette shipments
into New York State, against the FedEx Corporation or any of its subsidiaries, affiliates, or
operating companies, including the FedEx OpCos, and FedEx Services, provided that the NYOAG
and the City retain the right to enforce this Settlement Agreement pursuant to paragraph 20,

18. In the event that the person who is retained as Consultant resigns or otherwise
ceases to serve as Consultant, a new Consultant shall be selected in accordance with paragraphs
12-13, except that the NYOAG and the City shall jointly propose three candidates for the position
of Consultant for FedEx’s consideration within 15 days of the cessation of the Consultant’s
services; and subject to the following: the FedEx OpCos shall, within 15 days, determine whether
any of the candidates are qualified and meet the basic requirements for engagement as a vendor.
If none of the candidates proposed by the NYOAG and the City are qualified, or if they fail to
meet basic requirements for engagement as a vendor, the NYOAG and the City shall, within 15

. days, jointly propose three additional candidates for consideration by the FedEx OpCos. This
process shall continue until a qualified candidate that meets basic requirements for engagement as
a vendor is proposed by the NYOAG and the City and selected by the FedEx OpCos. For purposes
of this paragraph, qualified shall mean that the candidate is former law enforcement with expertise
in the prevention of illegal cigarette shipments. For purposes of this paragraph, the basic

requirements for engagement as a vendor include those reasonable considerations that provide

Page 12 of 18

 

See
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 17 of 27

protection for vendor and vendee, including but not limited to information security protection,
protection of ownership rights for FedEx intellectual property, adequate insurance coverages,
compliance. with laws, appropriate business or trade name, right of audit, confidentiality,
protection of proprietary information, reasonable compensation terms, personal identifiable (PII)
protection, mutual indemnification, absence of conflicts of interest, restriction on publication, non-
assignment, change of control, excused non-performance (e.g., force majeure), and severability.

Upon selection of the Consultant, the FedEx OpCos will make every reasonable effort to ensure

the engagement of the Consultant occurs within thirty (30) days. The parties reserve the right to

request that the Court resolve any dispute that arises under this paragraph in accordance with
paragraph 21.

19. Plaintiffs release FedEx Corporation and all of its subsidiaries, affiliates, and
operating companies, including but not limited to the FedEx OpCos and FedEx Services from all
claims asserted in the Litigation and of all other claims, either known or unknown by the Plaintiffs,
relating to FedEx’s alleged shipment of cigarettes into the City of New York and/or the State of
New York prior to the execution of the Settlement Agreement. Plaintiffs’ release of FedEx
Corporation is in consideration of the compliance obligations of the FedEx OpCos and FedEx
Services set forth in paragraph 2.

20. A material breach of this Agreement is a shipment of cigarettes into the State of
New York for a potential cigarette shipper 45 days after the Consultant has provided notice to the
relevant FedEx OpCo that the potential cigarette shipper’s account(s) should be terminated as set
forth above in paragraph 14.d and 14.e.

21. The Parties agree to jointly request that the Court retain jurisdiction over the

Settlement Agreement for the purpose of resolving any disputes under this Settlement Agreement

Page 13 of 18

 

:
|

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 18 of 27

and enforcing the terms of this Settlement Agreement, including providing any monetary and/or
other relief it deems appropriate in the event of a breach of this Settlement Agreement. In the
event the Court declines to exercise jurisdiction, the parties will request that the Court select a _
Special Master or Magistrate Judge in the Southern District of New York to retain jurisdiction over
the Settlement Agreement for the purpose of resolving any disputes brought to the Court by the
Consultant and to enforce the terms of this Settlement Agreement, including providing any
monetary and/or other relief it deems appropriate in the event of a breach of this Settlement
Agreement. The NYOAG and the City shall not seek monetary and/or other relief arising out of
the shipment of cigarettes into the State of New York unless the shipment constitutes a material
breach pursuant to paragraph 20 of this Settlement Agreement.

22. Upon receipt of the funds in paragraph 1 of this Settlement Agreement and
execution of this Settlement Agreement, the Parties will jointly seek to dismiss FedEx I and FedEx
IT with prejudice.

23. Upon receipt of the funds in paragraph 1 of this Settlement Agreement and.
execution of this Settlement Agreement, Plaintiffs will voluntarily dismiss FedEx I with
prejudice.

24.  Inentering the Settlement Agreement, FedEx Ground, FedEx Express, and FedEx
Freight expressly reserve and do not waive their position(s) that the NYPHL is preempted by
federal law, including by the Federal Aviation Administration Authorization Act of 1994, the
Airline Deregulation Act of 1978, or the PACT Act.

25. The effective date of this Settlement Agreement shall be the date upon which all of
the Parties execute the Settlement Agreement. The term of the Settlement Agreement shall be two

years from the effective date. In the event that the Court, upon application from the NYOAG or

Page 14 of 18

 

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 19 of 27

the City that is based on a recommendation from the Consultant, determines that any of the FedEx
OpCos or FedEx Services have materially breached this Settlement Agreement, the Court may, in
its sole discretion, extend the term of the Settlement Agreement for a period not to exceed one year
for each year in which there was a breach.

26. The terms and conditions of this Settlement Agreement shall inure to the benefit of,
and be binding upon, the successors and assigns of each party hereto.

27. Upon execution of this Settlement Agreement, the February 3, 2006 Assurance of
Compliance (“AOC”) shall be terminated and shall no longer be of any force or effect. Solely for
the purpose of terminating the AOC, the parties to the AOC agree that execution of this Settlement —
Agreement satisfies any and all requirements in paragraph 34 of the AOC that any alteration,
amendment, modification or change to the AOC be reflected by a writing executed by the parties
or their authorized representatives.

28. The failure by any party to enforce any provision of the Settlement Agreement with
respect to any deadline or other provision herein shall not be construed as a waiver of its right to
enforce deadlines or provisions of this Settlement Agreement.

29. Unless otherwise specified in this Settlement Agreement, whenever notifications,
submissions, or communications are required by this Settlement Agreement, they shall be made in
writing and addressed as follows:

As to the NYOAG: Bureau Chief, Health Care Bureau

Office of the Attorney General
28 Liberty Street, 19" Floor
New York, NY 10005
As to the City: Chief, Affirmative Litigation Division
New York City Law Department

100 Church Street
New York, NY 10007

Page 15 of 18

 

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 20 of 27

As to FedEx: Corporate Vice President — Global Chief
Compliance and Governance Officer
FedEx Corporation
942 8S. Shady Grove Road
Memphis, TN 38120

Senior Vice President and General Counsel
FedEx Ground Package System, Inc.

1000 FedEx Drive

Moon Township, PA 15108

Senior Vice President and General Counsel
Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

Senior Vice President and General Counsel
FedEx Freight, Inc.

1715 Aaron Brenner Drive

Memphis, TN 38120

Corporate Vice President
Customer/Business Transactions
FedEx Corporate Services, Inc.
942 S. Shady Grove Road
Memphis, TN 38120
30. The Settlement Agreement constitutes the final, complete, and exclusive agreement
and understanding among the Parties with respect to this Settlement Agreement. No prior or

contemporaneous agreements, oral or written, contemplated or entered into prior to the execution

of this Settlement Agreement regarding the subject matter of this Litigation shall be deemed to

 

exist, or to bind the Parties hereto, or to vary the terms and conditions contained herein.
31. This Settlement Agreement may not be modified without the written consent of the

Parties.

Page 16 of 18

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 21 of 27

32. Each undersigned representative of FedEx Ground, FedEx Freight, FedEx Express,

FedEx Services, the NYOAG, and the City certifies that he or she is fully authorized to enter into

the terms and conditions of this Settlement Agreement.

33. This Settlement Agreement may be executed in multiple counterparts, and faxed

and/or emailed signatures will be valid and enforceable, each of which shall be deemed an original,

and all of which shall constitute one and the same document.

Dated: New York, New York
December 27, 2018

BARBARA D,. UNDER WOOD
Attorney General of the State of New York

By: “i @ €. olf. ¢ lk “te yA “ het th / ~ § i
Manisha M. Sheth

Executive Deputy Attorney General
for the Economic Justice Division

ZACHARY W. CARTER
Corporation Counsel of the City of New York

By:
Eric Proshansky
Assistant Corporation Counsel

Page 17 of 18

 

    

SIL EEN IS tea cop
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 22 of 27

deemed to exist, or to bind the Parties hereto, or to vary the terms and conditions contained

herein.

31. This Settlement Agreement may not be modified without the written consent of
the Parties.

32. Each undersigned representative of FedEx Ground, FedEx Freight, FedEx
Express, FedEx Services, the NYOAG, and the City certifies that he or she is fully authorized to
enter into the terms and conditions of this Settlement Agreement.

33. This Settlement Agreement may be executed in multiple counterparts, and faxed
and/or emailed signatures will be valid and enforceable, each of which shall be deemed an

original, and all of which shall constitute one and the same document.

Dated: New York, New York
December , 2018

BARBARA D. UNDERWOOD
Attorney General of the State of New York

By:
Manisha M. Sheth

Executive Deputy Attorney General
for the Economic Justice Division

ZACHARY W. CARTER
Corporation Coyhsel of the City of New York
f a

 

owt

By: en
tic Proshansky
tant Corporation Counsel

Page 17 of 18

 

1S OEDIPUS oor
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 23 of 27

By:

By:

By:

By:

By:

FEDEX CORPORATION

Rob¢tt T. Molinet
Corporate Vice President - Global Chief
Compliance & Governance Officer

FEDEX GROUND PACKAGE SYSTEM,
INC.

Cary S.Blancett
Senior Vice President and General Counsel

FEDERAL EXPRESS CORPORATION

M. Rush O'Keefe
Senior Vice President and General Counsel

FEDEX FREIGHT, INC.

Robert H. Rhea
Senior Vice President and General Counsel

FEDEX CORPORATE SERVICES, INC.

James H. Ferguson
Corporate Vice President
Customer/Business Transactions

Page 19 of 19

 

   
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 24 of 27

fe

FEDEX CORPORATION

pac neta Ve
Robert T. Molinet

Corporate Vice President - Global Chief
Compliance & Governance Officer

    
 
  
  
  

eee GROUND PACKAGE SYSTEM,
C.

Cary A. Blancett
Senior Vice President and General Counsel

EDERAL EXPRESS CORPORATION

Page 19 of 19

  

 

 
Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 25 of 27

By:

By:

By:

By:

FEDEX CORPORATION

Robert T. Molinet
Corporate Vice President - Global Chief
Compliance & Governance Officer

FEDEX GROUND PACKAGE SYSTEM,
INC,

Cary S. Blancett ,
Senior Vice President'and General Counsel

FEDERAL EXPRESS CORPORATION

 

FEDEX FREIGHT, INC.

Robert H. Rhea
Senior Vice President and General Counsel

FEDEX CORPORATE SERVICES, INC.

James H. Ferguson
Corporate Vice President
Customer/Business Tratisactions

Page 19 of 19

 

 

 
 

Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 26 of 27

By:

By:

By:

By:

By:

FEDEX CORPORATION

Robert T. Molinet
Corporate Vice President - Global Chief
Compliance & Governance Officer

FEDEX GROUND PACKAGE SYSTEM,
INC,

Cary S. Blancett
Senior Vice President and General Counsel

FEDERAL EXPRESS CORPORATION

M. Rush O'Keefe
Senior Vice President and General Counsel

FEDEX FREIGHT, INC,

Cobot WDban

Robert H. Rhea
Senior Vice President and General Counsel

FEDEX CORPORATE SERVICES, INC.

James H. Ferguson
Corporate Vice President
Customer/Business Transactions

Page 19 of 19

 

EPISTLE SEI BENE SCRE ER PE

  
 
 

Case 1:13-cv-09173-ER Document 631 Filed 01/15/19 Page 27 of 27

By:

By:

By:

By:

By:

FEDEX CORPORATION

Robert T. Molinet
Corporate Vice President - Global Chief
Compliance & Governance Officer

FEDEX GROUND PACKAGE SYSTEM,
INC.

Cary S. Blancett
Senior Vice President and General Counsel

FEDERAL EXPRESS CORPORATION

M. Rush O’Keefe
Senior Vice President and General Counsel

FEDEX FREIGHT, INC.

Robert H, Rhea
Senior Vice President and General Counsel

FEDEX CORPORATE SERVICES, INC.

 

Page 19 of 19

 

    
